EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

dated as of April 17, 2008

among

CREATIVE CATALOGS CORPORATION,

as Purchaser,

and

REDENVELOPE, INC.,

as Seller



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ASSET PURCHASE AGREEMENT

   1

ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION

   1

1.1

 

Definitions

   1

1.2

 

Rules of Construction

   8

ARTICLE II PURCHASE AND SALE; ASSUMPTION OF CERTAIN LIABILITIES

   8

2.1

 

Purchase and Sale of Assets

   8

2.2

 

Assignment and Assumption of Liabilities

   11

2.3

 

Excluded Assets

   11

2.4

 

No Other Liabilities Assumed

   12

2.5

 

Deemed Consents

   13

2.6

 

Obligations in Respect of Assumed Executory Contracts

   13

2.7

 

Post-Closing Assignment of Contracts

   13

ARTICLE III BASIC TRANSACTION

   13

3.1

 

Payment of Purchase Price

   13

3.2

 

Inventory Adjustment

   14

3.3

 

Further Assurances

   14

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

   14

4.1

 

Seller’s Representations and Warranties

   14

4.2

 

Validity of Agreement

   15

4.3

 

Organization, Standing and Power

   15

4.4

 

No Conflicts

   15

4.5

 

No Consents

   15

4.6

 

Legal Proceedings

   16

4.7

 

Financial Statements

   16

4.8

 

Title to Property

   16

4.9

 

Brokers

   16

4.10

 

Intellectual Property

   16

4.11

 

Inventory

   17

4.12

 

Limitations

   17

4.13

 

Contracts

   17

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER

   18

5.1

 

Organization

   18

5.2

 

Authority

   18

5.3

 

No Conflicts or Violations

   18

5.4

 

Brokers

   18

5.5

 

Confidentiality

   18

5.6

 

Investigation

   19



--------------------------------------------------------------------------------

5.7

 

No Other Representations or Warranties

   19

ARTICLE VI COVENANTS OF SELLER; OTHER AGREEMENTS

   19

6.1

 

Consents and Approvals

   19

6.2

 

Access to Information and Facilities

   20

6.3

 

Conduct of the Business Pending the Closing

   20

6.4

 

Notification of Certain Matters

   21

6.5

 

Further Assurances

   21

6.6

 

Bankruptcy Actions

   21

6.7

 

Exclusivity; Solicitation

   22

6.8

 

Confidentiality; Non-Disclosure

   23

6.9

 

Other Bids

   23

6.10

 

Excluded Assets and Liabilities

   23

6.11

 

Non-Seller Subsidiaries

   23

6.12

 

Taxes

   24

6.13

 

Payments

   24

ARTICLE VII COVENANTS OF PURCHASER

   24

7.1

 

Assumed Obligations

   24

7.2

 

Operation

   24

7.3

 

Further Assurances

   25

ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

   25

8.1

 

Warranties True as of Both Present Date and Closing Date; Covenants

   25

8.2

 

Bankruptcy Condition

   25

8.3

 

Material Adverse Change

   27

8.4

 

Litigation

   28

8.5

 

Approvals

   28

8.6

 

Closing Certificate

   28

ARTICLE IX CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

   28

9.1

 

Warranties True as of Both Present Date and Closing Date

   28

9.2

 

Bankruptcy Court Approval

   28

9.3

 

Litigation

   28

9.4

 

Approvals

   29

9.5

 

Closing Deliveries

   29

ARTICLE X CLOSING

   29

10.1

 

Closing

   29

10.2

 

Deliveries by Seller

   29

10.3

 

Deliveries by Purchaser

   30

10.4

 

Form of Instruments

   30

ARTICLE XI TERMINATION; TERMINATION PAYMENT

   30

11.1

 

Termination

   30

11.2

 

Breakup Fee and Expense Reimbursement

   31

11.3

 

Effect of Termination or Breach

   32



--------------------------------------------------------------------------------

ARTICLE XII ADDITIONAL POST-CLOSING COVENANTS

   33

12.1

 

Employees

   33

12.2

 

Joint Post-Closing Covenants of Purchaser and Seller

   33

12.3

 

Certain Consents

   33

12.4

 

Post-Closing Operation of Seller; Name Changes

   34

12.5

 

Accounts Receivable; Collections

   34

12.6

 

Tax Matters

   34

ARTICLE XIII MISCELLANEOUS

   34

13.1

 

Survival

   34

13.2

 

Expenses

   35

13.3

 

Amendment

   35

13.4

 

Notices

   35

13.5

 

Waivers

   36

13.6

 

Counterparts and Execution

   36

13.7

 

SUBMISSION TO JURISDICTION

   36

13.8

 

Governing Law

   36

13.9

 

Binding Nature; Assignment

   37

13.10

 

No Third Party Beneficiaries

   37

13.11

 

Construction

   37

13.12

 

Public Announcements

   37

13.13

 

Entire Understanding

   37

13.14

 

Closing Actions

   38

13.15

 

Conflict between Transaction Documents

   38

SCHEDULES

 

Schedule 2.1(a)(iv)

   -   

Assumed Executory Contracts

Schedule 2.3(e)

   -   

Additional Excluded Assets

Schedule 4.9

   -   

Brokers

Schedule 4.10

     

Intellectual Property

Schedule 6.3(d)(iv)

     

Employpees of Seller



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT is made and entered into as of April 17, 2008, by
and among Creative Catalogs Corporation, a Delaware corporation, or its assignee
(the “Purchaser”), and RedEnvelope, Inc., a Delaware corporation (the “Seller”).

In consideration of the mutual covenants, agreements and warranties herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Definitions. Unless otherwise defined herein, terms used herein shall have
the meanings set forth below:

“Acquired Assets” shall have the meaning set forth in Section 2.1(a) hereof.

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities or otherwise.

“Affiliated Group” means an affiliated group as defined in section 1504 of the
Code (or any analogous combined, consolidated or unitary group defined under
state, local or foreign income Tax Law) of which Seller is or has been a member.

“Agreement” means this Asset Purchase Agreement, including all the Schedules
hereto, as the same may be amended, modified or waived from time to time in
accordance with its terms.

“Allocation” shall have the meaning set forth in Section 12.6 hereof.

“Alternative Transaction” means any transaction occurring after the Bidding
Procedures Order is entered involving the consummation of the sale pursuant to
section 363(b) of the Bankruptcy Code of all or a material portion of the
Business by the Seller to a purchaser or purchasers other than the Purchaser
and/or one or more of its Affiliates at any time during the pendency of the
Chapter 11 Case.

“Assignment and Assumption” shall have the meaning set forth in Section 10.2(b)
hereof.

“Assumed Executory Contracts” means all Contracts and Leases identified in
Schedule 2.1(a)(iv).

“Assumed Obligations” shall have the meaning set forth in Section 2.2(a) hereof.



--------------------------------------------------------------------------------

“Assumed Post-Petition Obligations” shall have the meaning set forth in
Section 2.2(b).

“Auction” shall mean the auction conducted by Seller pursuant to the Bidding
Procedures Order and Section 8.2(d) hereof for substantially all of the Acquired
Assets.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Court” means the United States Bankruptcy Court for the Northern
District of California, San Francisco Division.

“Bid” or “Bids” shall have the meaning set forth in Section 6.9 hereof.

“Bidders” shall have the meaning set forth in Section 6.9 hereof.

“Bidding Procedures Order” means the order of the Bankruptcy Court, in the form
reasonably acceptable to the Purchaser which includes, among other things,
(i) the Breakup Fee, Expense Reimbursement and all other payments to Purchaser
arising under this Agreement as obligations of the Seller having super-priority
as administrative expenses under section 364(c)(1) of the Bankruptcy Code in the
Chapter 11 Case, (ii) Purchaser’s designation as the stalking horse bidder
together with the provisions of this Agreement to be performed by Seller before
the Closing; (iii) obligations setting a deadline for the filing of objections
to the entry of the Sale Order, (iii) scheduling the Auction in accordance with
the terms of this Agreement, (iv) scheduling the Sale Hearing, (v) providing for
competitive bidding procedures pursuant to which competing offers may be
solicited, made and accepted and containing the terms specified in
Sections 8.2(d) and 11.2 hereof and (vi) approving and implementing the
provisions of Sections 6.6, 6.7, 8.2(d) and 11.2 hereof.

“Books and Records” means all records and lists of Seller including: (i) all
merchandise, analysis reports, marketing reports and creative material
pertaining to the Acquired Assets, the Facilities or the Business, (ii) all
records relating to past or present customers, suppliers or personnel of Seller
(including customer lists, mailing address lists, e-mail address lists,
recipient lists, sales records, correspondence with customers, customer files
and account histories, supply lists and records of purchases from and
correspondence with suppliers and any other written or electronic identifiable
data relating to past or present customers or suppliers of the Business or
personnel of Seller which has been created by Seller or its representatives,
agents or employees), all records relating to all product, business and
marketing plans of Seller, and (iii) all books, ledgers, files, reports, plans,
drawings and operating records of every kind of Seller; provided, however,
“Books and Records” shall not include any records exclusively related to the
Excluded Assets or Seller’s minute books, stock books and Tax Returns.

“Breakup Fee” shall have the meaning set forth in Section 8.2(d)(i) hereof.

“Business” means the business activities carried on by or on behalf of Seller.

“Chapter 11 Case” means the case commenced by Seller under chapter 11 of the
United States Bankruptcy Code in the Bankruptcy Court.

 

2



--------------------------------------------------------------------------------

“Claim” shall have the meaning set forth in section 101(5) of the Bankruptcy
Code.

“Closing” shall have the meaning set forth in Section 10.1 hereof.

“Closing Date” shall have the meaning set forth in Section 10.1 hereof.

“Closing Date Inventory” shall have the meaning set forth in Section 3.2 hereof.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
March 3, 2008, between Purchaser and Seller.

“Contract” means any agreement, contract, commitment or other binding
arrangement or understanding, whether written or oral, to which Seller is a
party and which Seller is permitted under the Bankruptcy Code and applicable law
to assume and assign other than an Employee Benefit Plan.

“Copyright Assignment” means a copyright assignment in form and substance
reasonably satisfactory to Purchaser.

“DIP Amount” means the amounts, as of the date of the Closing, of all of
Seller’s obligations to the Lenders under the DIP Facility, including, without
limitation, any obligations thereunder for unpaid interest, costs, fees, and
expenses.

“DIP Facility” means the Loan Agreement (Debtor-in-Possession) dated on or about
the date hereof, entered into by and among Seller, as borrower and a debtor in
bankruptcy, the agents for the lenders thereunder, and such other the parties
thereto from time to time as lenders.

“Disclosure Schedules” shall have the meaning set forth in Section 4.1 hereof.

“Dollars” or “$” means dollars of the United States of America.

“Excluded Assets” shall have the meaning set forth in Section 2.3 hereof.

“Excluded Contracts” shall have the meaning set forth in Section 2.3(b) hereof.

“Excluded Environmental Liabilities” means any Liability or investigatory,
corrective or remedial obligation, arising under environmental Laws with respect
to Seller or any predecessor or Affiliate of Seller, arising out of or relating
to the operation, use or environmental condition of the Business, the Acquired
Assets or the Facilities prior to the Closing (including any arising from the
on-site or off-site Release, threatened Release, treatment, storage, disposal,
or arrangement for disposal of, or exposure to Hazardous Substances) whether or
not constituting a breach of any representation or warranty herein and whether
or not set forth on any Disclosure Schedule.

 

3



--------------------------------------------------------------------------------

“Excluded Liabilities” shall have the meaning set forth in Section 2.4 hereof.

“Expense Reimbursement” shall have the meaning set forth in Section 8.2(d)(i)
hereof.

“Facilities” means collectively the premises at which Seller operates the
Business, namely (i) Seller’s corporate headquarters facility of approximately
28,000 square feet of office space located in San Francisco, California,
(ii) Seller’s fulfillment center of approximately 240,000 square feet located in
Lockbourne, Ohio and (iii) Seller’s customer sales and service center of
approximately 13,000 square feet located in San Diego, California.

“Final Order” means an Order as to which the time to file an appeal, a motion
for rehearing or reconsideration or a petition for writ of certiorari has
expired and no such appeal, motion or petition is pending.

“GAAP” means, at a given time, United States generally accepted accounting
principles, consistently applied.

“Governmental Authority” means any United States federal, state or local or any
foreign government, governmental regulatory or administrative authority, agency
or commission or any court, tribunal or judicial or arbitral body.

“Highest or Best Bid” shall have the meaning set forth in Section 8.2(d)(viii)
hereof.

“Indebtedness” with respect to any Person means any obligation of such Person
for borrowed money, and in any event shall include (i) any obligation incurred
for all or any part of the purchase price of property or other assets or for the
cost of property or other assets constructed or of improvements thereto, other
than accounts payable included in current liabilities and incurred in respect of
property purchased in the Ordinary Course of Business, (ii) the face amount of
all letters of credit issued for the account of such Person, (iii) obligations
(whether or not such Person has assumed or become liable for the payment of such
obligation) secured by Liens, (iv) capitalized lease obligations, (v) all
guarantees and similar obligations of such Person, (vi) all accrued interest,
fees and charges in respect of any indebtedness and (vii) all prepayment
premiums and penalties, and any other fees, expenses, indemnities and other
amounts payable as a result of the prepayment or discharge of any indebtedness.

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (i) inventions (whether or not patentable or reduced to
practice), all improvements thereto, and patents, patent applications and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions, reexaminations and counterparts
thereof; (ii) trademarks, service marks, trade dress, logos, slogans, trade
names, internet domain names, corporate names and all other indicia of origin,
together with all translations, derivations and combinations thereof, and
together with all goodwill associated therewith, and all applications,
registrations and renewals in connection therewith; (iii) works of authorship
(whether or not copyrightable), and copyrights, mask works and copyrightable
works, and applications, registrations and renewals in connection therewith;
(iv) trade secrets, know-how and other confidential, proprietary or business
information (including ideas, research and

 

4



--------------------------------------------------------------------------------

development, formulas, compositions, manufacturing, production and other
processes and techniques, methods, designs, technical and other data, charts,
plans, diagrams, drawings and specifications, customer and supplier lists and
business, marketing and other plans, studies and proposals); (v) computer
software (including source code, executable code data, databases and
documentation) and systems; (vi) copies and tangible embodiments of any of the
foregoing in whatever form or medium; (vii) all other intellectual property and
proprietary rights; and (viii) the right to sue and recover for any past,
present or future infringement, misappropriation, dilution or any other causes
of action, and to recover or collect any damages, proceeds, income, royalties or
other payments in connection with or relating to any of the foregoing.

“Intellectual Property Assignments” means the Trademark Assignment and the
Copyright Assignment.

“Inventory” means all inventory of any kind or nature owned by Seller, including
all raw materials, work in process, semi-finished and finished products,
replacement and spare parts, packaging materials, operating supplies, and fuels
and other and similar items.

“Knowledge of Seller” shall mean the actual knowledge of each of Seller’s Chief
Executive Officer, Chief Financial Officer and Chief Marketing Officer.

“Law” means any law, statute, regulation, ruling, or Order of, administered or
enforced by or on behalf of, any Governmental Authority, or common law.

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due and
regardless of when asserted), including any liability for Taxes.

“Lien” or “Liens” means any lien (statutory or otherwise), hypothecation,
encumbrance, Claim, Liability, security interest, interest, mortgage, pledge,
restriction, charge, instrument, license, preference, priority, security
agreement, easement, covenant, encroachment, option, right of recovery, Tax
(including foreign, federal, state and local Tax), Order of any Governmental
Authority, of any kind or nature (including (i) any conditional sale or other
title retention agreement and any lease having substantially the same effect as
any of the foregoing, (ii) any assignment or deposit arrangement in the nature
of a security device, (iii) any claim based on any theory that Purchaser is a
successor, transferee or continuation of Seller or the Business, and (iv) any
leasehold interest, license or other right, in favor of a Third Party or a
Seller, to use any portion of the Acquired Assets), whether secured or
unsecured, choate or inchoate, filed or unfiled, scheduled or unscheduled,
noticed or unnoticed, recorded or unrecorded, contingent or non-contingent,
material or non-material, known or unknown.

“Material Adverse Change” or “Material Adverse Effect” means any event,
condition, development or effect that individually or in the aggregate with all
other events, changes, conditions, developments and effects, is or is reasonably
likely to be materially adverse to (i) the Acquired Assets and Assumed
Obligations or (ii) the ability of Seller to perform its obligations under this
Agreement, provided, however, that none of the following shall be deemed in and
of itself, either alone or in combination, to constitute, and none of the
following shall be

 

5



--------------------------------------------------------------------------------

taken into account in determining whether there has been or will be, a Material
Adverse Change or a Material Adverse Effect: (a) the filing of the Chapter 11
Case, (b) changes in economic conditions generally or in the industries in which
Seller operates, except to the extent such changes have a disproportionate
effect on Seller, (c) any change of Law, accounting standards or regulatory
policy, (d) changes or adverse conditions in the securities markets, including
those relating to debt financing, except to the extent such changes have a
disproportionate effect on Seller, and (e) any actions specifically required to
be taken pursuant to this Agreement.

“Order” means any decree, order, injunction, rule, judgment, consent of or by
any Governmental Authority.

“Ordinary Course of Business” means the operation of the Business by Seller in
the usual and ordinary course in a manner substantially similar to the manner in
which Seller operated, consistent with past practice prior to the date hereof,
subject to any obligations as a debtor under the Bankruptcy Code or any order of
the Bankruptcy Court.

“Permits” means licenses, permits, approvals, certificates of occupancy,
authorizations, operating permits, registrations, plans and the like.

“Permitted Liens” means easements, covenants, conditions, restrictions and other
similar matters of record on real property, leasehold estates or personalty that
do not in any material respect detract from the value thereof and do not
individually or in the aggregate in any material respect interfere with the
present use of the property subject thereto.

“Person” means any corporation, partnership, joint venture, limited liability
company, organization, entity, authority or natural person.

“Petition Date” means the date the Chapter 11 Case is commenced.

“Post-Petition Accounts Payable” shall mean post-petition trade account payables
incurred in the Ordinary Course of Business and other post-petition current
Liabilities incurred in the Ordinary Course of Business. Post-Petition Accounts
Payable shall not include Liabilities arising from breach of contract, breach of
warranty, tort, infringement or other violation of the rights of another Person
(including any Intellectual Property rights), lawsuits or violation of Law.

“Post-Petition Employee Compensation” shall mean post-petition obligations with
respect to any unpaid wages, salary, unused vacation or sick leave earned and
accrued (to the extent not paid) with respect to the Rehired Employees.

“Proceeding” means any claim, charge, complaint, dispute, demand, action,
investigation, inquiry, audit, suit in equity or at Law, administrative,
regulatory or quasi-judicial proceeding, arbitration, account, contribution,
and/or other causes of action of whatever kind or character.

“Purchase Price” shall have the meaning set forth in Section 3.1(a) hereof.

 

6



--------------------------------------------------------------------------------

“Purchase Price Protection” means bid protection as approved by the Bankruptcy
Court which shall require any competing initial bid from a Third Party purchaser
(other than the stalking horse bidder) to exceed the Purchase Price by an amount
equal to the Breakup Fee and Expense Reimbursement plus an amount not less than
$500,000 as shall be set forth in the Bidding Procedures Order.

“Purchaser” shall have the meaning set forth in the preamble hereof.

“Qualifying Bid” shall have the meaning set forth in Section 8.2(d)(vii) hereof.

“Rehired Employees” shall have the meaning set forth in Section 12.1 hereof.

“Rule” or “Rules” means the Federal Rules of Bankruptcy Procedure.

“Sale Hearing” means the hearing of the Bankruptcy Court to approve this
Agreement and the transactions contemplated herein.

“Sale Motion” shall have the meaning set forth in Section 6.6(b) hereof.

“Sale Order” means the Final Order of the Bankruptcy Court, in form reasonably
acceptable to the Purchaser and to be filed with the Bankruptcy Court on or
before two (2) business days before the Sale Hearing to be entered by the
Bankruptcy Court pursuant to sections 363 and 365 of the Bankruptcy Code.

“Schedules” means the schedules attached hereto (including the Disclosure
Schedules).

“Seller” shall have the meaning set forth in the preamble hereof.

“Subsidiary” means, with respect to any Person, any corporation a majority of
the total voting power of shares of stock of which is entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or any partnership, limited liability company,
association or other business entity a majority of the partnership or other
similar ownership interest of which is at the time owned or controlled, directly
or indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes of this definition, a Person is deemed to have
a majority ownership interest in a partnership, limited liability company,
association or other business entity if such Person is allocated a majority of
the gains or losses of such partnership, limited liability company, association
or other business entity or is or controls the managing director or general
partner of such partnership, limited liability company, association or other
business entity.

“Tax” and, with correlative meaning, “Taxes” mean with respect to any Person
(i) all federal, state, local, county, foreign and other taxes, assessments or
other government charges, including any income, alternative or add-on minimum
tax, estimated gross income, gross receipts, sales, use, ad valorem, value
added, transfer, capital stock franchise, profits, license, registration,
recording, documentary, intangibles, conveyancing, gains, withholding, payroll,
employment, social security (or similar), unemployment, disability, excise,
severance, stamp, occupation, premium, real property, personal property,
unclaimed property,

 

7



--------------------------------------------------------------------------------

environmental or windfall profit tax, custom duty or other tax, governmental fee
or other like assessment, charge, or tax of any kind whatsoever, together with
any interest, penalty, addition to tax or additional amount imposed by any
Governmental Authority responsible for the imposition of any such tax (domestic
or foreign) whether such Tax is disputed or not, (ii) Liability for the payment
of any amounts of the type described in clause (i) above relating to any other
Person as a result of being party to any agreement to indemnify such other
Person, being a successor or transferee of such other Person, or being a member
of the same affiliated, consolidated, combined, unitary or other group with such
other Person, or (iii) Liability for the payment of any amounts of the type
described in clause (i) arising as a result of being (or ceasing to be) a member
of any Affiliated Group (or being included (or required to be included) in any
Tax Return relating thereto).

“Tax Return” means any report, return, declaration, claim for refund or other
information or statement relating to Taxes, including any schedules or
attachments thereto and any amendments thereof.

“Third Party” means any Person other than Seller, Purchaser or any of their
respective Affiliates.

“Trademark Assignment” means the trademark assignment in form and substance
reasonably satisfactory to Purchaser.

“Transaction Documents” means this Agreement, and all other agreements,
instruments, certificates and other documents to be entered into or delivered by
any party in connection with the transactions contemplated to be consummated
pursuant to this Agreement.

“WARN Act” means the Worker Adjustment and Retraining Notification Act, as
amended.

1.2 Rules of Construction. Unless the context otherwise clearly indicates, in
this Agreement:

(a) the singular includes the plural;

(b) “includes” and “including” are not limiting;

(c) “may not” is prohibitive and not permissive; and

(d) “or” is not exclusive.

ARTICLE II

PURCHASE AND SALE; ASSUMPTION OF CERTAIN LIABILITIES

2.1 Purchase and Sale of Assets.

(a) Subject to the terms and conditions set forth in this Agreement, at the
Closing, Seller shall sell, contribute, convey, assign, transfer and deliver to
Purchaser, free and clear of all Liens, Claims, and other interests and
encumbrances (whether arising prior to or subsequent to

 

8



--------------------------------------------------------------------------------

the petition for the Chapter 11 Case) (except for the Assumed Obligations and
Permitted Liens) to the fullest extent allowed by Law, and Purchaser shall
purchase, acquire and take assignment and delivery of, for the consideration
specified in Section 3.1, all properties, assets, rights, titles and interests
of every kind and nature, owned, licensed or leased by Seller (including
indirect and other forms of beneficial ownership) as of the Closing Date,
whether tangible or intangible, real or personal and wherever located and by
whomever possessed, including all of the following assets (all of the assets to
be sold, assigned, transferred and delivered to Purchaser hereunder herein
called the “Acquired Assets”; provided, that the Acquired Assets shall not
include the Excluded Assets retained by Seller pursuant to Section 2.3 ):

(i) all billed and unbilled accounts, notes and credit card receivables (whether
current or noncurrent) and all causes of action specifically pertaining to the
collection of the foregoing;

(ii) all promotional allowances and vendor rebates and similar items;

(iii) all Intellectual Property, along with all goodwill associated therewith
and the business symbolized thereby, all income, royalties, products, proceeds,
damages and payments due or payable to Seller as of the Closing or thereafter,
including damages and payments for past, present or future infringements,
misappropriations or other causes of actions thereof, the right to sue and
recover for past infringements, misappropriations or other causes of actions
thereof and any and all corresponding rights that, now or hereafter, may be
secured throughout the world and all copies and tangible embodiments of any such
Intellectual Property in Seller’s possession or control;

(iv) all of Seller’s rights existing under the Assumed Executory Contracts (for
the avoidance of doubt, a list of such Assumed Executory Contracts is set forth
in Schedule 2.1(a)(iv)), as determined by Purchaser, to the extent that such
Assumed Executory Contracts (A) have been entered into after the petition for
the Chapter 11 Case, (B) have been assumed prior to the date of this Agreement
pursuant to an Order of the Bankruptcy Court or (C) are assumed by Seller
pursuant to Section 2.1(b);

(v) all safety deposit boxes, lock boxes and the like;

(vi) all owned machinery, equipment (including all transportation and office
equipment), fixtures, trade fixtures, computer and information technology
equipment and related data, telephone systems and furniture owned by Seller
wherever located, including all such items which are located in any Facility;

(vii) all Inventory;

(viii) all owned office supplies, production supplies, spare parts, other
miscellaneous supplies, and other tangible property of any kind wherever
located, including all property of any kind located in any building, office or
other space leased, owned or occupied by Seller or in any warehouse where any of
Seller’s properties and assets may be situated;

(ix) all security deposits and advances and prepaid assets and other current
assets including any Tax receivables and Tax refunds;

 

9



--------------------------------------------------------------------------------

(x) all claims, including Claims, deposits, prepayments, warranties, guarantees,
refunds, reimbursements, causes of action, rights of recovery, rights of set-off
and rights of recoupment of every kind and nature (whether or not known or
unknown or contingent or non-contingent);

(xi) the right to receive and retain mail, accounts, notes and credit card
receivables payments and other communications;

(xii) the right to bill and receive payment for products shipped or delivered
and services performed but unbilled or unpaid as of the Closing;

(xiii) all Books and Records;

(xiv) all advertising, marketing and promotional materials;

(xv) other than as set forth on Schedule 2.1(xv), all Permits, licenses,
certifications and approvals from all permitting, licensing, accrediting and
certifying agencies, and the rights to all data and records held by such
permitting, licensing and certifying agencies;

(xvi) all goodwill as a going concern and all other intangible properties;

(xvii) all telephone numbers;

(xviii) all of Seller’s rights to be indemnified;

(xix) all rights to proceeds under insurance policies; and

(xx) all security deposits relating to Assumed Executory Contracts.

(b) Notwithstanding anything in this Agreement to the contrary, (i) Purchaser
may revise Schedule 2.1(a)(iv) to eliminate or add any Lease or Contract from
Schedule 2.1(a)(iv) and exclude from or include in, as applicable, the
definition of Assumed Executory Contracts such Lease or Contract by providing
written notice to Seller up to three (3) Business Days prior to the Sale Hearing
and (ii) in the case of any such revision, Seller shall give notice to the other
parties to any such Lease or Contract within twenty-four hours of such addition
or elimination, and Seller shall use all reasonable efforts to obtain any
necessary Bankruptcy Court approval for the assumption and assignment to
Purchaser of such additional Assumed Executory Contracts.

(c) If Purchaser removes any real property lease from the list of Assumed
Executory Contracts pursuant to the preceding Section 2.1(b) and simultaneously
requests in writing that the Seller not immediately reject any such real
property lease, Purchaser shall have a total of one hundred and fifteen
(115) days from the Petition Date to decide to take assignment of such lease(s)
provided: (i) Purchaser shall be responsible for all rent and other sums owing
from the date of Closing by Seller under the particular lease until such lease
is either assumed and assigned to Purchaser at Purchaser’s option (and following
such assignment, such lease will be an Assumed Obligation hereunder of
Purchaser) or such lease is rejected by order of the Bankruptcy Court;
(ii) Purchaser shall provide written notice to Seller of its intention to take

 

10



--------------------------------------------------------------------------------

assignment of the particular real property lease or its consent to the Seller’s
rejection of the real property lease on or before the 115th day following the
Petition Date, and in the absence of such written notice, on or after the 116th
day, Seller may move to immediately reject such real property lease (provided
that notwithstanding any failure of Purchaser to provide such notice, Purchaser
shall be obligated for all sums owing from the date of Closing under the leases
until the date such leases are formally rejected).

(d) At any time, Seller may immediately move to reject any Contract which is an
Excluded Contract, and any real property lease which is an excluded contract
where Seller has not received written notice from Purchaser pursuant to the
terms of Section 2.1(c) above, upon notice to Purchaser and Purchaser shall have
the right to inform Seller up to fifteen (15) days following the date of the
notice thereof to require the Seller to assume and assign such Excluded Contract
to Purchaser provided any applicable cure costs shall be borne by Purchaser.

2.2 Assignment and Assumption of Liabilities.

(a) Subject to the terms and conditions set forth in this Agreement, including
Section 2.4 hereto, Purchaser shall only assume from Seller and thereafter be
responsible for the payment, performance or discharge of the Liabilities and
obligations of Seller under the Assumed Executory Contracts arising after the
Closing (the “Assumed Obligations”).

(b) Notwithstanding the foregoing provisions of Section 2.2(a), Purchaser may,
in its sole discretion, elect to assume all or any portion of the Post-Petition
Accounts Payable or Post-Petition Employee Compensation by providing written
notice to Seller at any time prior to the Closing, and any Post-Petition
Accounts Payable or Post-Petition Employee Compensation that are so assumed
shall become Assumed Obligations hereunder (such assumed portions of the
Post-Petition Accounts Payable and Post-Petition Employee Compensation,
collectively the “Assumed Post-Petition Obligations”). For the avoidance of
doubt, (i) if Purchaser does not elect to assume any of the Post-Petition
Accounts Payable or the Post-Petition Employee Compensation by providing such
notice to Seller, all Post-Petition Accounts Payable and Post-Petition Employee
Compensation shall be Excluded Liabilities hereunder and shall be retained by
Seller, and (ii) if Purchaser elects to assume only a portion of the
Post-Petition Accounts Payable or Post-Petition Employee Compensation, only the
portions so assumed shall be Assumed Post-Petition Obligations and all other
amounts of Post-Petition Accounts Payable or Post-Petition Employee Compensation
shall be Excluded Liabilities and shall be retained by Seller.

(c) Section 2.2(a) shall not limit any claims or defenses Purchaser may have
against any party other than Seller. The transactions contemplated by this
Agreement shall in no way expand the rights or remedies of any Third Party
against Purchaser or Seller.

2.3 Excluded Assets.

Notwithstanding anything to the contrary in this Agreement, the following assets
of Seller shall be retained by Seller and are not being sold or assigned to
Purchaser hereunder (all of the following are referred to collectively as the
“Excluded Assets”):

(a) any and all rights under this Agreement and avoidance claims or causes of
action arising under the Bankruptcy Code or applicable state Law, including all
rights and avoidance claims of Seller arising under chapter 5 of the Bankruptcy
Code;

 

11



--------------------------------------------------------------------------------

(b) all Contracts other than the Assumed Executory Contracts listed on Schedule
2.1(a)(iv) (taking into account any revisions to Schedule 2.1(a)(iv) made by
Purchaser pursuant to Section 2.1(b)) (the “Excluded Contracts”);

(c) all cash (including checking account balances, certificates of deposit and
other time deposits);

(d) all rights to proceeds under any director and officer liability insurance
policies of Seller for claims arising prior to the Closing;

(e) any asset set forth on Schedule 2.3(e);

(f) all assets maintained pursuant to or in connection with any Employee Benefit
Plan; and

(g) any equity securities of any other issuer owned by Seller and any notes
receivable issued by any shareholder of the Seller in connection with the
exercise of Seller’s stock options.

2.4 No Other Liabilities Assumed.

Seller acknowledges and agrees that pursuant to the terms and provisions of this
Agreement, Purchaser will not assume, or in any way be liable or responsible
for, any Liability of Seller (including Liabilities relating to the pre-petition
or post-petition operation of the Business, the Excluded Assets or to the
Acquired Assets (and the use thereof) or any outstanding checks), whether
relating to or arising out of the Business, the Excluded Assets or the Acquired
Assets or otherwise, other than the Assumed Obligations. In furtherance and not
in limitation of the foregoing, except as specifically set forth in Section 2.2,
neither Purchaser nor any of its Affiliates shall assume, and shall not be
deemed to have assumed, any Liability of any kind or nature whatsoever of Seller
resulting from, arising out of, relating to, in the nature of, or caused by
(a) Indebtedness (other than Assumed Executory Contracts which are capitalized
leases), (b) any Excluded Asset or Excluded Contract, (c) Taxes or escheat
obligations of any kind or nature, (d) any Claim arising out of facts, events,
circumstances, actions or inactions occurring on or prior to the Closing,
(e) any Employee Benefit Plan, (f) any Excluded Environmental Liabilities,
(g) any employees of Seller who are not Rehired Employees, any former employees
or any retirees of Seller, or any dependents or beneficiaries thereof, (h) any
breach of contract, breach of warranty, tort, infringement or other violation of
the rights of another Person (including any Intellectual Property rights) or any
lawsuits or violations of Law, (i) any other obligation of Seller or any
predecessor or Affiliate of Seller whatsoever or any ERISA Affiliate other than
the Assumed Obligations, (j) any Liability or obligation with respect to gift
cards, gift certificates or the like, (k) any Liability of Seller arising under
the WARN Act (whether prior to or after Closing), if any, including any such
Liabilities arising out of or resulting in connection with the Closing and/or
the consummation of the transactions contemplated by this Agreement, or (l) any
Post-Petition Accounts Payable or Post-Petition Employee Compensation (unless
expressly assumed by Purchaser pursuant to Section 2.2(b) (collectively, any
such obligations, the “Excluded Liabilities”).

 

12



--------------------------------------------------------------------------------

2.5 Deemed Consents.

Seller shall request that by providing notice of its intent to assume and assign
any Contract or Lease, that the Bankruptcy Court deem the non-debtor party to
such Contract or Lease to have consented to the sale if, and to the extent that,
pursuant to the Sale Order or other Bankruptcy Court Order, Seller is authorized
to assume and assign to Purchaser and Purchaser is authorized to accept such
Assumed Executory Contracts pursuant to section 365 of the Bankruptcy Code.

2.6 Obligations in Respect of Assumed Executory Contracts.

To the extent that any Assumed Executory Contract is subject to a cure pursuant
to section 365 of the Bankruptcy Code, Seller shall be responsible for such cure
and pay any amounts related to such cure obligations; provided, however, that
Seller shall be responsible for such cure and pay any amounts related to such
cure obligations for any Contract or Lease that is added to Schedule 2.1(a)(iv)
by Purchaser following the date of this Agreement (the “Cure Costs”). Purchaser
shall be responsible for paying all costs and expenses accrued under any Assumed
Executory Contract subsequent to the Closing Date.

2.7 Post-Closing Assignment of Contracts.

With respect to any Contract which is not set forth on Schedule 2.1(a)(iv) and
provided such Contract has not been rejected by Seller pursuant to section 365
of the Bankruptcy Code, upon written notice(s) from Purchaser, as soon as
practicable, Seller shall take all actions reasonably necessary to assume and
assign to Purchaser pursuant to section 365 of the Bankruptcy Code any
Contract(s) set forth in Purchaser’s notice(s), and any applicable costs
incurred subsequent to the Closing Date shall be borne by Purchaser. The
covenant set forth in Section 2.7 shall survive the Closing, subject to the
rights of Seller under Section 2.1(d). Notwithstanding anything in this
Agreement to the contrary, on the date any Contract is assumed and assigned to
Purchaser pursuant to this Section 2.7, such Contract shall be deemed an Assumed
Executory Contract and deemed scheduled on Schedule 2.1(a)(iv) under the
appropriate heading for all purposes under this Agreement.

ARTICLE III

BASIC TRANSACTION

3.1 Payment of Purchase Price.

(a) In consideration of the sale, transfer, conveyance and assignment of the
Acquired Assets to Purchaser at the Closing, Purchaser shall pay in cash to
Seller at the Closing $5,700,000 less any Closing Inventory Adjustment as
provided in Section 3.2 below (the “Purchase Price”) less the DIP Amount (the
“Cash Consideration”), payable by wire transfer of immediately available funds
to that account or accounts designated in writing by Seller.

 

13



--------------------------------------------------------------------------------

(b) In addition, the Purchaser shall assume the Assumed Obligations.

(c) Payments made pursuant to this Section 3.1 shall be allocated among the
assets purchased in accordance with Section 12.6.

3.2 Inventory Adjustment.

Immediately prior to the Closing Date, Seller and Purchaser shall take a
physical inventory of all Inventory (the “Closing Date Inventory”). The Purchase
Price shall be reduced for each dollar by which: (a) the book value of the
usable Closing Date Inventory is less than $8,200,000, (b) the book value of the
non-usable Closing Date Inventory is less than $400,000 and (c) the book value
of the gift wrap Closing Date Inventory is less than $600,000. Book value of the
Inventory shall be determined in accordance with Seller’s historical practices.
Notwithstanding the foregoing, Buyer shall have the option, within its sole
discretion, to waive its right to take a physical inventory as provided above.

3.3 Further Assurances.

From time to time after the Closing and without further consideration, (a) upon
the request of Purchaser, Seller shall execute and deliver such documents and
instruments of conveyance and transfer as Purchaser may reasonably request in
order to consummate more effectively the purchase and sale of the Acquired
Assets as contemplated hereby and to vest in Purchaser title to the Acquired
Assets transferred hereunder, or to otherwise more fully consummate the
transactions contemplated by this Agreement, and (b) Purchaser, upon the request
of Seller, shall execute and deliver such documents and instruments of contract
or lease assumption as Seller may reasonably request in order to confirm
Purchaser’s Liability for the Assumed Obligations or otherwise to more fully
consummate the transactions contemplated by this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

4.1 Seller’s Representations and Warranties.

Seller represents and warrants to Purchaser to the best of its Knowledge that
the statements contained in this Article IV are correct and complete as of the
Closing Date, except as expressly set forth in the schedules relating to this
Article IV (the “Disclosure Schedules”). The information disclosed in any
numbered part of the Disclosure Schedule shall be deemed to relate to and to
qualify only the particular representation or warranty set forth in the
corresponding numbered section in this Agreement and shall not be deemed to
relate to or to qualify any other representation or warranty unless the
applicability of such disclosure to such other representation or warranty is
reasonably apparent on its face. The mere listing (or inclusion of a copy) of a
document or other item shall not be deemed adequate to disclose an exception to
a representation or warranty made herein (unless the representation or warranty
has to do with the existence of the document or other item itself).

 

14



--------------------------------------------------------------------------------

4.2 Validity of Agreement.

Subject to any necessary authorization from the Bankruptcy Court, Seller has
full power and authority to execute and deliver the Transaction Documents to
which it is a party and to consummate the transactions contemplated hereby and
thereby. All Transaction Documents to which Seller is a party have been duly
executed and delivered by Seller, except such Transaction Documents that are
required by the terms hereof to be executed and delivered by Seller after the
date hereof, in which case such Transaction Documents will be duly executed and
delivered by Seller at or prior to the Closing, and, subject to any necessary
authorization from the Bankruptcy Court, all Transaction Documents constitute,
or will constitute, as the case may be, the valid and binding agreements of
Seller, enforceable against Seller in accordance with their terms.

4.3 Organization, Standing and Power.

Seller is duly organized, validly existing and in good standing under the Laws
of the State of Delaware and is qualified to do business in every jurisdiction
in which it is required to be qualified. Subject to any necessary authorization
from the Bankruptcy Court, Seller has all requisite corporate power and
authority to own, lease and operate its properties, to carry on the Business as
now being conducted, to execute and deliver the Transaction Documents, subject
to Bankruptcy Court authorization and to perform its obligations thereunder,
subject to applicable bankruptcy, reorganization, insolvency, moratorium and
other Laws affecting creditors’ rights generally from time to time, and to
general equitable principles.

4.4 No Conflicts.

Subject to the approval of the Bankruptcy Court, including pursuant to the entry
of the Sale Order, none of the execution, delivery or performance of this
Agreement and the Transaction Documents by Seller will (a) conflict with or
result in a violation or breach of any of the terms, conditions or provisions of
Seller’s Certificate of Incorporation or Bylaws, (b) result in the creation or
imposition of any Lien upon any of the properties or assets of Seller, or
(c) result in a violation or breach of any term or provision of any Law or Order
applicable to Seller, other than such violations or breaches which would not
materially and adversely affect the validity or enforceability of this Agreement
of the Transaction Documents.

4.5 No Consents.

No consent, approval or action of, filing with or notice to any Governmental
Authority is required to be obtained by Seller in connection with the execution,
delivery and performance of this Agreement or any of the Transaction Documents,
or the consummation of the transactions contemplated hereby or thereby, except
(a) for consents, approvals or actions of and filings with or notice to the
Bankruptcy Court and (b) where the failure to obtain any such consent, approval
or action, to make any such filing or to give any such notice would not
materially and adversely affect the ability of Seller to consummate the
transactions contemplated by this Agreement or any of the Transaction Documents
or to perform its obligations hereunder or thereunder or have a Material Adverse
Effect on the condition of the Business.

 

15



--------------------------------------------------------------------------------

4.6 Legal Proceedings.

Except as set forth on Schedule 4.6 and except for Claims that will be
discharged pursuant to an Order of the Bankruptcy Court:

(a) Other than the Chapter 11 Case, there are no Proceedings pending or, to the
Knowledge of Seller, threatened against, relating to or affecting Seller with
respect to the Business or any of the Acquired Assets which would (i) result in
the issuance of an Order restraining, enjoining or otherwise prohibiting or
making illegal the consummation of any of the transactions contemplated by this
Agreement or any of the Transaction Documents, or (ii) have a Material Adverse
Effect on the Business; and

(b) Except for Orders of the Bankruptcy Court, there are no Orders outstanding
against Seller.

4.7 Financial Statements.

Each of the consolidated financial statements of Seller for the fiscal years
ended March 31, 2006 and March 31, 2007 and the fiscal quarter ended
December 31, 2007, as filed with the U.S. Securities and Exchange Commission
(the “SEC”), have been prepared in all material respects in accordance with the
published rules and regulations of the SEC (including Regulation S-X) and in
accordance with United States generally accepted accounting principles applied
on a consistent basis throughout the periods indicated (except as otherwise
stated in such financial statements, including the related notes) and each
fairly presents, in all material respects, the consolidated financial position,
results of operations and cash flows of Seller as at the respective dates
thereof and for the respective periods indicated therein, except as otherwise
set forth in the notes thereto (subject, in the case of unaudited statements, to
normal and recurring year-end adjustments, none of which is material,
individually or in the aggregate, to Seller). Seller has not, since December 31,
2007, made any material change in the accounting practices or policies applied
in the preparation of the above financial statements.

4.8 Title to Property.

Subject to receipt of the approval of the Bankruptcy Court pursuant to the Sale
Order, Seller has, or at the Closing will have, the right to deliver to
Purchaser good and marketable title to, or a valid leasehold interest in, all of
the Acquired Assets free and clear of all liens, claims and interests (other
than Permitted Liens).

4.9 Brokers.

Except as set forth on Schedule 4.9, Seller has not incurred any Liability to
any broker, finder or agent with respect to the payment of any commission
regarding the consummation of the transactions contemplated hereby.

4.10 Intellectual Property.

Except as set forth on Schedule 4.10, Seller (a) owns and possesses all right,
title and interest in and to (or has the right to use pursuant to a license or
other permission) the Intellectual

 

16



--------------------------------------------------------------------------------

Property; (b) has no obligation to compensate any Person for the right to use
any of the Intellectual Property (except, in the case of Intellectual Property
that is licensed, for obligations pursuant to the applicable license agreement);
(c) has not granted to any Person any license, option or other similar rights in
or to any of the Intellectual Property; (d) has not received any written notice
from any Person that challenges the validity or enforceability of any of the
Intellectual Property; (e) has not received any notice from any Person
challenging Seller’s ownership of, or right to use, any of the Intellectual
Property; and (f) to the Knowledge of Seller, no Person is infringing upon or
has misappropriated any of the Intellectual Property.

4.11 Inventory.

The book value of the Inventory as of the date of this Agreement is not less
than $7,000,000 in usable Inventory, $1,500,000 in non-usable Inventory and
$900,000 in gift wrap Inventory. The book value of the Inventory has been
determined in accordance with Seller’s historical practices.

4.12 Limitations.

Except as expressly provided herein or in the Sale Order approving this
Agreement, the Purchaser agrees and acknowledges that all transfers of the
Acquired Assets are “as is” and “where is”, and acknowledges and agrees that the
Seller makes no representation of any kind whatsoever with respect to the
Acquired Assets or otherwise, express or implied, including but not limited to
any representation or warranty regarding the title or condition of the Acquired
Assets, or the fitness, desirability, or the merchantability thereof or
suitability thereof for any particular purpose, the current or future tax
liability, assessment or valuation of any of the Acquired Assets, the compliance
of any of the Acquired Assets in their current or future state with applicable
laws or the actual projected income or operating expense of the business or
Acquired Assets. The Purchaser further acknowledges and represents that it has
reviewed and inspected the Acquired Assets, has had the opportunity to inspect
the books and records of the Seller and the public filing records, and enters
into this Agreement after independent investigation of the facts and
circumstances relating to the Acquired Assets, the operations of the business
and the transactions described herein.

4.13 Contracts.

Seller has made available to Purchaser a correct and complete copy of each
Assumed Executory Contract listed on Schedule 2.1(a)(iv) and each Excluded
Contract listed on Schedule 2.3(b), and such Contracts shall collectively
include all of Seller’s material Contracts and Leases. In addition, all
executory contracts of Seller existing as of the date hereof are included on
Schedule 2.1(a)(iv), Assumed Executory Contracts (other than any of Seller’s
employment contracts and the financial consulting contract between Seller and
Tatum LLC), and if any additional Contracts or Leases, that are not included on
Schedule 2.1(a)(iv), are determined after the date hereof to constitute
executory contracts, Purchaser shall have the right, in its sole discretion, to
add such Contract or Lease to Schedule 2.1(a)(iv) and shall not be responsible
for the Cure Costs in accordance with Section 2.6 above.

 

17



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller as follows:

5.1 Organization.

Purchaser is validly existing and in good standing under the Laws of the State
of Delaware and has the full power and authority to execute, deliver and perform
this Agreement and to consummate all transactions contemplated hereby.

5.2 Authority.

The execution, delivery and performance by Purchaser of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of Purchaser and do not and will not violate
any provisions of its organizational documents, any applicable Law or any
agreement or instrument by which it is bound or Order binding upon it. This
Agreement constitutes a valid and binding agreement of Purchaser, enforceable
against Purchaser in accordance with its terms, subject to applicable
bankruptcy, reorganization, insolvency, moratorium and other Laws affecting
creditors’ rights generally from time to time in effect, and to general
equitable principles.

5.3 No Conflicts or Violations.

The execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby by Purchaser do not and
shall not (a) conflict with or result in any breach of any of the terms,
conditions or provisions of, (b) constitute a default under, (c) result in a
violation of, (d) give any Third Party the right to modify, terminate or
accelerate any obligation under, or (e) require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any court or administrative or other Governmental Authority, under any
agreement or instrument to which Purchaser is bound or affected, or any Law to
which Purchaser is subject or any Order to which Purchaser is subject.

5.4 Brokers.

Purchaser has incurred no Liability to any broker, finder or agent with respect
to the payment of any commission regarding the consummation of the transactions
contemplated hereby.

5.5 Confidentiality.

In the event the transactions contemplated hereby are not consummated for any
reason, without limiting the other rights and/or remedies of the parties, the
Purchaser shall comply with all of the terms and provisions of the
Confidentiality Agreement, and shall promptly return to the Seller, or destroy,
all documents and other materials and all copies of the foregoing that were
furnished to the Purchaser to date in connection with its due diligence
investigation of the Seller, its assets or the Seller’s business, as provided
therein.

 

18



--------------------------------------------------------------------------------

5.6 Investigation.

The Purchaser has or will make its own investigation concerning the physical
condition of the Acquired Assets and the business, the condition of title or any
other matter pertaining to the Acquired Assets; and, other than the specific
representations made by the Seller pursuant to this Agreement, the Purchaser is
not relying on any representations, warranties or inducements of the Seller (or
any agent of the Seller) with respect to the physical condition of the Acquired
Assets, the condition of title to the Acquired Assets or any other matter
pertaining to the Acquired Assets or related business.

5.7 No Other Representations or Warranties.

Except for the representations and warranties and covenants contained in this
Agreement, Purchaser does not make any other express or implied representation
or warranty with respect to the transactions contemplated hereby, and Purchaser
disclaims any other representations or warranties, whether made by it or any of
its Affiliates, officers, directors, employees, agents or representatives.

ARTICLE VI

COVENANTS OF SELLER; OTHER AGREEMENTS

6.1 Consents and Approvals.

(a) Seller and the Purchaser shall, at Seller’s sole cost and expense, use
commercially reasonable efforts (i) to obtain all necessary consents and
approvals, as reasonably requested by Purchaser, to consummate the purchase and
sale of the Acquired Assets and the assignment of the Assumed Obligations,
together with any other necessary consents and approvals to consummate the
transactions contemplated hereby, including obtaining the Bidding Procedures
Order and Sale Order, (ii) to make, as reasonably requested by Purchaser, all
filings, applications, statements and reports to all authorities that are
required to be made prior to the Closing Date by or on behalf of Seller or any
of its Affiliates pursuant to any applicable Law in connection with this
Agreement and the transactions contemplated hereby and (iii) to obtain, as
requested by Purchaser, all required consents and approvals (if any) necessary
to assign and transfer Seller’s Permits to Purchaser at Closing and, to the
extent that one or more of Seller’s Permits are not transferable, to assist
Purchaser in obtaining replacements therefor. In the event that certain of
Seller’s Permits, or any Contract or other license or agreement necessary for
the operation of the Business as presently conducted are not transferable or
replacements therefor are not obtainable on or before the Closing, but such
Permits, Contracts or other licenses or agreements are obtainable after the
Closing, Seller shall continue to use such commercially reasonable efforts in
cooperation with Purchaser after the Closing as may be required to obtain all
required consents and approvals to transfer, or obtain replacements for, such
Permits, Contracts or other licenses or agreements after Closing and shall do
all things necessary to give Purchaser the benefits that would be obtained under
such Permits, Contracts or other licenses or agreements, in each case at
Seller’s sole cost and expense.

 

19



--------------------------------------------------------------------------------

(b) Each of the parties shall give any other notices to, make any other filings
with, and use reasonable best efforts to obtain, any other authorizations,
consents and approvals of any Governmental Authority in connection with the
matters contemplated by this Agreement.

6.2 Access to Information and Facilities.

Seller agrees that, prior to the Closing Date, Purchaser and its representatives
(including its accountants, advisors, consultants and legal counsel) shall, upon
reasonable notice and so long as such access does not unreasonably interfere
with the business operations of Seller, have reasonable access during normal
business hours to all Facilities and shall be entitled to make such reasonable
investigation of the properties, businesses and operations of Seller (including
any environmental audits and investigations or to conduct a physical inventory
of the Inventory) and such examination of the Books and Records and financial
condition of Seller as it reasonably requests and to make extracts and copies to
the extent necessary of the Books and Records; provided, that Purchaser shall
not conduct any soil sampling or similarly invasive environmental testing and
shall be bound by and shall comply with the terms of the Confidentiality
Agreement with respect to Purchaser’s ability to use or disclose any such
information. Prior to the Closing Date, within 15 days after the end of each
calendar month, Seller shall provide the Purchaser with Seller’s interim monthly
and year-to-date financial statements for such month which shall include those
parts of the internal management reports as requested by the Purchaser relating
to such calendar month. Such interim financial statements shall (a) fairly
present the financial condition of Seller as of the respective dates thereof and
the results of operations and cash flows for the periods covered thereby
(subject to changes resulting from normal year-end adjustments for recurring
accruals (which shall not be material individually or in the aggregate) and to
the absence of footnote disclosure) and (b) be in accordance with the Books and
Records (which shall be accurate and complete).

6.3 Conduct of the Business Pending the Closing.

Except as otherwise expressly contemplated by this Agreement, from the date
hereof until the Closing Date, Seller shall: (a) conduct the Business in the
Ordinary Course of Business; (b) use commercially reasonable efforts to preserve
intact the Business, to keep available the services of its current employees and
agents and to maintain its relations and goodwill with its suppliers, customers,
distributors and any others with whom or with which it has business relations;
(c) maintain and operate the Acquired Assets in the Ordinary Course of Business
and repair and continue normal maintenance, normal wear and tear expected;
(d) continue to operate the Business in all material respects in compliance with
all Laws applicable to Seller or the Business; (d) continue to (i) conduct the
Business, (ii) operate the billing and collection policies and procedures with
respect to the Business, (iii) maintain the books and records of the Business in
the Ordinary Course of Business (iv) maintain the employees of Seller as set
forth on Schedule 6.3; (e) promptly advise Purchaser in writing of the
occurrence of any event that has had, or is reasonably expected to have, a
Material Adverse Effect; (f) not sell, lease transfer, mortgage, encumber,
alienate or dispose of the Acquired Assets; (g) not institute new methods of
accounting that will vary materially from the methods used by Seller as of the
date of this Agreement except as may be required by GAAP; (h) not enter into any
Contract or purchase order not in the Ordinary Course of Business; (i) not sell
Inventory (A) other than in the Ordinary Course of Business, (B) at a discount
other than discounts consistent with past practice,

 

20



--------------------------------------------------------------------------------

not to exceed 25% with respect to any item (excluding the 172 items (i.e., not
units) marketed on the “Clearance Sale” webpage of the Seller as of the date
hereof and up to 50 additional items (i.e., not units) which may be identified
in the Seller’s sole discretion), (C) in bulk; and (j) not take any action
inconsistent with this Agreement or with the consummation of the Closing.

6.4 Notification of Certain Matters.

(a) Seller shall give notice to Purchaser, within twenty-four (24) hours of
Seller’s Knowledge of the occurrence of the event giving rise to a notice
obligation pursuant to this Section 6.4(a), of (i) the occurrence or
nonoccurrence of any event that causes or would be likely to cause, directly or
indirectly, any Material Adverse Effect on Seller, or (ii) any material failure
of Seller to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder. Notwithstanding the foregoing, the
delivery of any notice pursuant to this Section 6.4(a) shall not (x) be deemed
to amend or supplement any of the Disclosure Schedules, (y) be deemed to cure
any breach of any representation, warranty covenant or agreement or to satisfy
any condition or (z) limit or otherwise affect the remedies available hereunder
to the party receiving such notice.

(b) Seller shall add Purchaser, and Purchaser’s counsel, to Seller’s so-called
“Rule 2002 notice list” and otherwise provide notice to Purchaser of all matters
that are required to be served on Seller’s creditors pursuant to the Bankruptcy
Code and Rules.

6.5 Further Assurances.

Purchaser and Seller shall each execute all documents and take all actions as
may be reasonably required to carry out the provisions of this Agreement and the
transactions contemplated hereby. Purchaser and Seller shall each use
commercially reasonable efforts to fulfill or obtain the fulfillment of the
conditions set forth in Article VIII and Article IX, respectively, of this
Agreement.

6.6 Bankruptcy Actions.

(a) As soon as practicable after the execution of this Agreement (and in no
event later than one (1) business day thereafter), Seller shall make all filings
necessary to commence the Chapter 11 Case in the Bankruptcy Court. Within two
(2) business days after the execution of this Agreement, Seller shall file and
serve a motion (together with supporting papers and with proper notice thereof
on interested parties as required by the Bankruptcy Code and Rules) seeking
entry of the Bidding Procedures Order on the Bankruptcy Court’s docket, which
order will set a date for the Auction such that not less than the statutory
notice of such Auction is provided and so as to allow Third Parties a meaningful
opportunity to present an overbid. Seller shall seek a hearing in the Bankruptcy
Court to approve entry of the Bidding Procedures Order on shortened notice no
later five (5) Business Days after the date of commencement of the Chapter 11
Case.

(b) As soon as practicable following entry of the Bidding Procedures Order,
Seller shall file with the Bankruptcy Court one or more motions seeking to
approve the transaction contemplated hereby (collectively, the “Sale Motion”),
which motion shall seek the Bankruptcy Court’s approval of this Agreement,
Seller’s performance under this Agreement and

 

21



--------------------------------------------------------------------------------

the assumption and the assignment of the Assumed Executory Contracts (and to the
extent contested by a Contract counterparty, Purchaser’s providing evidence
thereof), pursuant to section 365 of the Bankruptcy Code. Purchaser shall take
such actions as are reasonably requested by Seller to assist Seller in obtaining
a finding by the Bankruptcy Court that the Purchaser is deemed to have purchased
the Acquired Assets in good faith pursuant to section 363(m) of the Bankruptcy
Code and that it has the necessary qualifications to show adequate assurance of
future performance with respect to the Assumed Executory Contracts as required
by section 365 of the Bankruptcy Code.

(c) A list of the Assumed Executory Contracts (as set forth on
Schedule 2.1(a)(iv)) shall be filed as an exhibit to the Sale Motion if required
by the Bankruptcy Court and otherwise shall be described in sufficient detail to
provide adequate notice to the non-debtor party to such contracts. Upon revision
of Schedule 2.1(a)(iv) by Purchaser pursuant to Section 2.1(b), Seller shall add
any Assumed Executory Contracts to the exhibit or remove Assumed Executory
Contracts from the exhibit, as applicable. Such exhibit shall set forth the
amounts necessary to cure defaults under each of such Assumed Executory
Contracts as determined by Seller based on the Books and Records. In cases in
which Seller is unable to establish that a default exists, the relevant cure
amount shall be set at $0.00.

(d) Seller will provide Purchaser with a reasonable opportunity to review and
comment upon the proposed form of the Bidding Procedures Order and the Sale
Order.

6.7 Exclusivity; Solicitation.

(a) Purchaser and Seller acknowledge that under the Bankruptcy Code the sale of
Acquired Assets is subject to approval of the Bankruptcy Court. Purchaser and
Seller acknowledge that to obtain such approval Seller must demonstrate that is
has taken reasonable steps to obtain the highest or best price possible for the
Acquired Assets, including giving notice of the transactions contemplated by
this Agreement to creditors and other interested parties as ordered by the
Bankruptcy Court, providing information about the Acquired Assets to responsible
bidders, entertaining higher or better offers from responsible bidders and, if
necessary, conducting an Auction.

(b) Seller represents that, other than the transactions contemplated by this
Agreement, Seller is not a party to or bound by any agreement with respect to a
possible merger, sale, restructuring, refinancing or other disposition of all or
any material part of the Business or the Acquired Assets.

(c) Seller acknowledges it has solicited other potential bids for the sale of
the Business through the date of this Agreement. Pursuant to such efforts, and
as consideration for substantial expenditures of time, effort and expense
undertaken and continuing by the Purchaser in connection with the completion of
its due diligence review of the business and the preparation, negotiation, and
execution of this Agreement, Seller acknowledges and agrees that (i) the
Purchaser shall be the stalking horse bidder at the Auction, (ii) no Person
other than the Purchaser shall be the stalking horse bidder at the Auction and
Seller shall not participate in any negotiations for the purpose of naming any
Person other than the Purchaser as the stalking horse bidder in the Auction, and
(iii) Seller shall actively oppose any effort by any other Person to be

 

22



--------------------------------------------------------------------------------

the stalking horse bidder; provided that consistent with its fiduciary duties to
elicit the highest and best offer for the Acquired Assets and to conduct the
Auction, Seller may solicit, encourage and negotiate higher or better offers for
the Acquired Assets under the terms of the Bidding Procedures Order, and
provided further that Seller may (A) in response to an acquisition proposal for
some or all of the Acquired Assets that was not solicited after the date hereof,
participate in negotiations or discussions with, request clarifications from, or
furnish information to, any person which makes such acquisition proposal, and
(B) continue discussions and negotiations and continue to provide information to
any person, group or other entity with which Seller has been conducting such
discussions or negotiations.

6.8 Confidentiality; Non-Disclosure.

Seller acknowledges and agrees that any materials developed by Purchaser or any
of its representatives (including its accountants, advisors, environmental,
labor, employee benefits and any other consultants, lenders and legal counsel)
are the property of Purchaser and are confidential, shall be maintained as
confidential by Seller and shall not be disclosed to any other Person. In the
event Seller is required to disclose any such confidential information by Law or
regulation as advised by counsel, or as may be necessary or appropriate in
connection with the Chapter 11 Case, Seller shall promptly notify Purchaser in
writing, which notification shall include the nature of the legal requirement
and the extent of the required disclosure, and shall cooperate with Purchaser to
obtain a protection order and otherwise preserve the confidentiality of such
information consistent with applicable Law. Information subject to the
confidentiality obligations in this Section 6.8 does not include any information
which (x) at the time of disclosure is generally available to or known by the
public (other than as a result of its disclosure in breach of this Agreement) or
(y) becomes available on a non-confidential basis from a Person who is not bound
by a confidentiality agreement with the Purchaser or its Affiliates or who is
not otherwise prohibited from transmitting the information

6.9 Other Bids.

Purchaser acknowledges that both before and after entry of the Bidding
Procedures Order on the Bankruptcy Court’s docket, Seller may solicit bids
(“Bids”) from other prospective purchasers (collectively, “Bidders”) for the
sale of all or substantially all of the Acquired Assets, on terms and conditions
substantially the same in all respects to this Agreement (or improved terms) and
in accordance with the procedures set forth in the Bidding Procedures Order and
Section 8.2(d) below.

6.10 Excluded Assets and Liabilities.

Subsequent to the Closing, Seller agrees to indemnify, defend, protect, and save
and hold Purchaser harmless with respect to the Excluded Assets and Excluded
Liabilities. Seller’s obligations under this section shall be an administrative
expense priority obligation under section 507(a)(2) of the Bankruptcy Code.

6.11 Non-Seller Subsidiaries.

To the extent that any Affiliate of Seller owns any property, assets, rights,
titles or interests of any kind and nature which are or were heretofore used
primarily in connection with the Business (other than the type of assets of any
Affiliate of Seller described in Section 2.3(a)), Seller hereby covenants that
it will (and it will cause its Affiliates to), from time to time, prior to or
subsequent to the Closing, without further consideration, do, execute,
acknowledge and deliver, or cause to be done, executed, acknowledged and
delivered, all further acts, conveyances, transfers, assignments and assurances
as reasonably may be required to convey or transfer to Purchaser any such
property, assets, rights, titles or interests free and clear of all Liens and
Liabilities.

 

23



--------------------------------------------------------------------------------

6.12 Taxes.

(a) On or prior to the Closing (or after the Closing when due and payable, to
the extent such Taxes are due and payable after the Closing), Seller shall pay
all sales taxes, use taxes, payroll taxes, and Taxes which will be owed by
Seller and attributable to periods prior to the Closing.

(b) Any sales, use, purchase, transfer, franchise, deed, fixed asset, stamp,
documentary stamp, use or other Taxes and recording charges due and which may be
payable by reason of the sale of the Acquired Assets or the assumption of the
Assumed Obligations under this Agreement or the transactions contemplated herein
shall be borne and timely paid by Seller, and Seller shall prepare and timely
file all Tax Returns required to be filed in connection with such payments.

(c) Seller shall indemnify, defend (with counsel reasonably satisfactory to
Purchaser), protect, and save and hold Purchaser harmless from and against any
and all Claims, charges, interest or penalties assessed, imposed or asserted in
relation to Seller’s obligations under this Section 6.12.

6.13 Payments.

Notwithstanding any indemnification provision herein by Seller, Seller will be
permitted to (a) make payments in the ordinary course of business or as
authorized by the Bankruptcy Court and the Purchaser will have no right of
recourse against such payments, and (b) to obtain an order closing the Chapter
11 Case.

ARTICLE VII

COVENANTS OF PURCHASER

7.1 Assumed Obligations.

Subsequent to the Closing, Purchaser agrees to be responsible for the payment
and performance of the Assumed Obligations.

7.2 Operation.

Purchaser shall be obligated to discharge, pay, perform and satisfy all of the
duties, liabilities and obligations arising, from and after the Closing, from
the ownership, maintenance, operation, use, development, sale or leasing of, or
other operation of business with respect to the Acquired Assets and the Assumed
Executory Contracts.

 

24



--------------------------------------------------------------------------------

7.3 Further Assurances.

Purchaser shall execute such documents and take such further actions as may be
reasonably required to carry out the provisions of this Agreement and the
transactions contemplated hereby. Purchaser shall use commercially reasonable
efforts to fulfill or obtain the fulfillment of the conditions set forth in
Article IX of this Agreement.

All of Purchaser’s covenants set forth in this Article VII and under Article XII
shall survive the Closing.

ARTICLE VIII

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

The obligations of Purchaser under this Agreement are, at the option of
Purchaser, subject to satisfaction of the following conditions precedent on or
before the Closing Date.

8.1 Warranties True as of Both Present Date and Closing Date; Covenants.

(a) All of the representations and warranties of Seller shall be true and
correct in all material respects on and as of the Closing Date (except for
representations and warranties made as of a specified date, which shall be true
and correct as of that date) with the same force and effect as though made on
and as of the Closing Date.

(b) Seller shall have performed and complied in all material respects with the
obligations and covenants required by this Agreement to be performed or complied
with by Seller on or prior to the Closing Date.

8.2 Bankruptcy Condition.

(a) The Bidding Procedures Order shall have been entered on the docket by the
Clerk of the Bankruptcy Court as soon as practicable and no later than ten
(10) days after the date of commencement of the Chapter 11 Case or as soon
thereafter as the Bankruptcy Court’s schedule permits. The Sale Order shall have
been entered on the docket by the Clerk of the Bankruptcy Court on or before
forty-five (45) days following the date of this Agreement.

(b) The Sale Order shall approve and authorize the assumption and assignment of
the Assumed Executory Contracts and the Assumed Executory Contracts shall have
been actually assumed and assigned to Purchaser such that the Assumed Executory
Contracts will be in full force and effect from and after the Closing with
non-debtor parties being barred and enjoined from asserting against Purchaser,
among other things, defaults, breaches or claims (including, without limitation,
cure claims under section 365 of the Bankruptcy Code, except as otherwise
specifically provided in the Sale Order) existing as of the Closing or by reason
of the Closing.

(c) The Bankruptcy Court shall have entered an order, binding on all parties in
interest in the Chapter 11 Case (which may be the Sale Order) allowing a Claim
by Purchaser in the Chapter 11 Case in an amount equal to the DIP Amount as a
super-priority obligation under section 364(c)(1) of the Bankruptcy Code
(subordinate to trustee and professional fees as

 

25



--------------------------------------------------------------------------------

provided in the separate DIP agreement), and, in each case, authorizing and
approving the credit bid by Purchaser of the DIP Amount as contemplated by this
Agreement pursuant to section 363(k) of the Bankruptcy Code.

(d) The Bidding Procedures Order shall provide, among other things, that:

(i) upon the first to occur of (A) the date Seller consummates an Alternative
Transaction, (B) the date Seller files a chapter 11 plan contemplating the sale
or retention of the Acquired Assets by Seller in a manner substantially
inconsistent with the terms of this Agreement, or (C) the confirmation of a plan
of reorganization of Seller by the Bankruptcy Court that does not contemplate
the transactions contemplated by this Agreement, Seller shall immediately
(x) pay (in cash) to Purchaser a breakup fee equal to five percent (5%) of the
Purchase Price (the “Breakup Fee”) and (y) reimburse Purchaser (in cash) for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and expenses) incurred by Purchaser in connection with the Bankruptcy Case
and the negotiation, execution and delivery of this Agreement up to an aggregate
amount of two percent (2%) of the Purchase Price (“Expense Reimbursement”);

(ii) Seller is authorized without further Bankruptcy Court action to pay any
amounts that become due and payable to Purchaser pursuant to this Agreement
(including, without limitation, the Breakup Fee and Expense Reimbursement) and
that pursuant to section 507(a)(2) of the Bankruptcy Code, Purchaser shall have
an allowed administrative expense priority claim for such amounts;

(iii) Credit the portion of the DIP Amount due and payable under section 363(k)
of the Bankruptcy Code;

(iv) no party submitting any other offer to purchase the Acquired Assets or a
Qualifying Bid shall be entitled to any expense reimbursement, breakup, or
termination or similar fee or payment;

(v) prior to receipt by a prospective Bidder of any non-public information
(including, without limitation, business and financial non-public information
and access to representatives of Seller) from Seller, each Bidder will be
required to execute an appropriate confidentiality agreement;

(vi) as part of any Bid, each Bidder shall submit a copy of this Agreement
marked to show changes, along with any other bid package requirements to Seller
and Purchaser, and place into escrow a cash deposit of no less than $100,000;

(vii) (A) an initial Bid will not be considered by Seller as qualified for the
Auction unless such Bid is for an amount equal to or greater than the aggregate
of the sum of (I) Purchase Price; and (II) the Purchase Price Protection;
(B) any overbid Bids thereafter must be higher than the then existing lead Bid
in increments of not less than $100,000 in cash; provided, however, any overbid
Bids by Purchaser thereafter shall only be required to be equal to the sum of:
(I) the then existing lead Bid plus (II) $100,000 less (III) the dollar value of
the Breakup Fee and Expense Reimbursement; and (C) a higher Bid will not be
considered by Seller as qualified for the Auction if: (I) such Bid contains
financing or due diligence contingencies of

 

26



--------------------------------------------------------------------------------

any kind; (II) such Bid is not received by Seller and Purchaser in writing on or
prior to the third (3rd) day prior to the Auction; or (IV) such Bid does not
contain evidence that the Person submitting it has received debt and/or equity
funding commitments or available cash sufficient in the aggregate to finance the
purchase contemplated thereby, including proof of deposit into escrow of no less
than $100,000 in cash (each Bid which meets the foregoing criteria constitutes,
as applicable, a “Qualifying Bid”);

(viii) if one or more Qualifying Bids are submitted in accordance with the
Bidding Procedures Order, Seller will conduct the Auction as set forth in this
Agreement. At the Auction, Seller shall have the right to select the highest or
best Bid from Purchaser and any Person who submitted a Qualifying Bid pursuant
to Section 8.2(d)(vii) (the “Highest or Best Bid”), which will be determined by
considering, among other things: (A) the number, type, and nature of any changes
to this Agreement requested by each Bidder; (B) the extent to which such
modifications are likely to delay closing of the sale of the Acquired Assets and
the cost to Seller of such modifications or delay; (C) the total consideration
to be received by Seller; (D) the likelihood of the Bidder’s ability to close a
transaction and the timing thereof; and (E) the net benefit to the estate,
taking into account Purchaser’s rights to the Breakup Fee and Expense
Reimbursement;

(ix) at the Auction, Purchaser shall have the right to: (A) submit further Bids
along with a markup of this Agreement and (B) at any time, request that Seller
announce, subject to any potential new Bids, the then current Highest or Best
Bid and, to the extent Purchaser requests, use reasonable efforts to clarify any
and all questions Purchaser may have regarding Seller’s announcement of the then
current Highest or Best Bid;

(x) unless otherwise agreed to by Purchaser, only the Persons who submitted
Qualified Bids, the Purchaser, Seller’s pre-petition and post-petition lenders,
any official committee appointed in the Chapter 11 Case, and the United States
Trustee may participate in the Auction; and

(xi) Seller shall not contest any argument by Purchaser that it has standing to
contest the Highest or Best Bid selected by Seller.

(e) Notwithstanding Sections 8.2(a) and 10.1, nothing in this Agreement shall
preclude Purchaser or Seller from consummating the transactions contemplated
herein if Purchaser, in its sole discretion, waives the requirement that the
Sale Order or any other Order shall have become Final Orders. No notice of such
waiver of this or any other condition to Closing need be given except to
Seller’s pre-petition and post-petition lenders, any official committee
appointed in the Chapter 11 Case, and the United States Trustee, it being the
intention of the parties hereto that Purchaser shall be entitled to, and is not
waiving, the protection of section 363(m) of the Bankruptcy Code, the mootness
doctrine and any similar statute or body of Law if the Closing occurs in the
absence of Final Orders.

8.3 Material Adverse Change.

There shall not have occurred a Material Adverse Change since the date of this
Agreement.

 

27



--------------------------------------------------------------------------------

8.4 Litigation.

No Order shall have been entered that restrains or prohibits the consummation of
the transactions contemplated by this Agreement.

8.5 Approvals.

All authorizations, consents, filings and approvals necessary to permit Seller
to perform the transactions contemplated hereby shall have been duly obtained,
made or given, shall be in form and substance reasonably satisfactory to
Purchaser, shall not be subject to the satisfaction of any condition that has
not been satisfied or waived and shall be in full force and effect. All
terminations or expirations of waiting periods (and any extension thereof)
imposed by any Governmental Authority necessary for the transactions
contemplated under this Agreement, if any, shall have occurred.

8.6 Closing Certificate.

Seller shall have delivered to Purchaser a certificate signed by Seller, dated
the date of the Closing Date (in form and substance reasonably satisfactory to
Purchaser), certifying that the conditions specified in Sections 8.1 and
Section 8.3 have been satisfied as of the Closing.

ARTICLE IX

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

The obligations of Seller under this Agreement are, at the option of Seller,
subject to the satisfaction of the following conditions precedent on or before
the Closing Date.

9.1 Warranties True as of Both Present Date and Closing Date.

The representations and warranties of Purchaser contained herein shall be true
and correct in all material respects on and as of the Closing Date (except for
representations and warranties made as of a specified date, which shall be true
and correct as of that date in all material respects) with the same force and
effect as though made by Purchaser on and as of the Closing Date, except those
qualified by materiality shall be true and correct in all respects. Purchaser
shall have performed and complied in all material respects with the obligations
and covenants required by this Agreement to be performed or complied with by
Purchaser on or prior to the Closing Date.

9.2 Bankruptcy Court Approval.

The Bankruptcy Court shall have entered an order approving of the execution of
this Agreement by Seller and of the consummation by Seller of the transactions
contemplated hereby that is not subject to Rules 6004(h) and 6006(d) of the
Federal Rules of Bankruptcy Procedure.

9.3 Litigation.

No action, suit or other proceedings shall be pending before any Governmental
Authority seeking or threatening to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or involving a claim that
consummation thereof would result in the violation of any Law.

 

28



--------------------------------------------------------------------------------

9.4 Approvals.

All authorizations, consents, filings and approvals necessary to permit
Purchaser to perform the transactions contemplated hereby shall have been duly
obtained, made or given, shall be in form and substance reasonably satisfactory
to Seller, shall not be subject to the satisfaction of any condition that has
not been satisfied or waived and shall be in full force and effect. All
terminations or expirations of waiting periods (and any extension thereof)
imposed by any Governmental Authority necessary for the transactions
contemplated under this Agreement, if any, shall have occurred.

9.5 Closing Deliveries.

Purchaser shall have delivered to Seller a certificate signed by Purchaser,
dated the date of the Closing (in form and substance reasonably satisfactory to
Seller) certifying that the conditions specified in Section 9.1 above have been
satisfied as of the Closing.

ARTICLE X

CLOSING

10.1 Closing.

Upon the terms and subject to the satisfaction of the conditions contained in
this Agreement, the closing of the transaction contemplated by this Agreement
(the “Closing”) will take place at the offices of Pedersen & Houpt, 161 North
Clark St., Suite 3100, Chicago, Illinois at 11:00 A.M. Central time no later
than the first business day after the date on which the conditions set forth in
Article VIII and Article IX have been satisfied or waived, or on such other date
or place as Purchaser and Seller may determine (the “Closing Date”).

10.2 Deliveries by Seller.

At the Closing, Seller shall deliver or procure delivery to Purchaser of:

(a) one or more bills of sale, in form and substance reasonably satisfactory to
Purchaser, conveying in the aggregate all of the owned personal property of
Seller included in the Acquired Assets, duly executed by Seller;

(b) one or more assignments and assumptions of the Assumed Obligations, in form
and substance reasonably satisfactory to Purchaser (collectively, the
“Assignment and Assumption”), duly executed by Seller;

(c) duly executed Intellectual Property Assignments, in form and substance
reasonably satisfactory to Purchaser, each in recordable form to the extent
necessary to duly assign such rights to Purchaser;

 

29



--------------------------------------------------------------------------------

(d) an affidavit from Seller, dated as of the Closing Date, in form and
substance required under the Treasury Regulations issued pursuant to
section 1445 of the Code certifying under penalties of perjury that Seller is
not a foreign person pursuant to section 1445(b)(2) of the Code;

(e) certificates of title and title transfer documents to all titled motor
vehicles;

(f) an assignment and assumption agreement with respect to Seller’s Permits and
warranties in form and substance reasonably acceptable to Purchaser, whereby
Seller shall assign to Purchaser all of their respective rights in and to any
Permits and warranties relating (directly or indirectly) to the Acquired Assets
or the Business, to the extent such Permits and warranties are assignable;

(g) all the Books and Records, and any data related to the Business;

(h) such other instruments, in form and substance, reasonably satisfactory to
Purchaser, as are necessary to vest in Purchaser good and marketable title in
and to the Acquired Assets in accordance with the provisions hereof;

(i) such documentation as may be necessary to change the authorized signatories
on any bank accounts to be transferred hereby or powers of attorney relating
(directly or indirectly) to the Acquired Assets or the Business; and

(j) a certified copy of the Sale Order.

10.3 Deliveries by Purchaser.

At the Closing, Purchaser will deliver (a) to Seller (i) the Assignment and
Assumption duly executed by Purchaser and (ii) shall pay by wire transfer an
amount equal to the Cash Consideration.

10.4 Form of Instruments.

To the extent that a form of any document to be delivered hereunder is not
attached as an Exhibit hereto, such documents shall be in form and substance,
and shall be executed and delivered in a manner, reasonably satisfactory to
Purchaser and Seller.

ARTICLE XI

TERMINATION; TERMINATION PAYMENT

11.1 Termination.

This Agreement may be terminated prior to the Closing as follows:

(a) by mutual written agreement of Purchaser and Seller;

 

30



--------------------------------------------------------------------------------

(b) by either Purchaser or Seller if there shall be in effect a Final Order
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby;

(c) by either Purchaser or Seller (provided that the terminating party is not
then in material breach of any representation, warranty, covenant or other
agreement contained herein), if there shall have been a material breach or
misrepresentation of any of the representations or warranties or a material
breach of any of the covenants or obligations set forth in this Agreement on the
part of Seller, on the one hand, or the Purchaser on the other hand, which
breach would give rise to the failure of the conditions set forth in Section 8.1
or 9.1, as applicable, and such breach is not cured within ten days following
written notice to the party committing such breach or which breach, by its
nature, cannot be cured prior to the Closing;

(d) by Purchaser or Seller (provided that the terminating party is not then in
material breach of any representation, warranty, covenant or other agreement
contained herein) if it shall have reasonably determined that a material
condition set forth in Article IV, Article VIII and Article IX for the benefit
of the terminating party has not been or cannot be fulfilled or satisfied prior
to the Termination Date and has not been waived by the terminating party,
provided that the terminating party shall not be responsible for the failure of
such condition to be satisfied;

(e) by Purchaser if Seller (i) seeks or supports Bankruptcy Court approval of an
Alternative Transaction (other than to or by Purchaser) or a chapter 11 plan
contemplating the sale or retention of the Acquired Assets in a manner
substantially inconsistent with the terms of this Agreement or (ii) executes and
delivers an agreement or understanding of any kind with respect to an any of the
items described in the foregoing clause (i);

(f) by Purchaser or Seller if the Bankruptcy Court enters an order approving any
Alternative Transaction (other than the sale of the Business and the Acquired
Assets to Purchaser);

(g) by Purchaser or Seller on any day on or after May 30, 2008 (the “Termination
Date”) if the Closing shall not have been consummated by such date (or by such
later date as shall be mutually agreed to by Purchaser and Seller in writing),
unless the Closing has not occurred due to a material failure of the terminating
party to perform or observe its covenants or obligations as set forth in this
Agreement required to be performed or observed by it on or before the Closing
Date;

(h) by Purchaser if there is any “Event of Default” as defined under the DIP
Facility; and

(i) by Purchaser or Seller if the Bankruptcy Court fails to approve the Bidding
Procedures Order.

11.2 Breakup Fee and Expense Reimbursement.

(a) Upon the first to occur of (i) the date Seller consummates an Alternative
Transaction or (ii) following approval of the Bidding Procedures Order, on the
date Seller files a chapter 11 plan contemplating the sale or retention of the
Acquired Assets by Seller in a manner substantially inconsistent with the terms
of this Agreement, Seller shall immediately pay (in cash) to Purchaser the
Breakup Fee and Expense Reimbursement, which shall be a super-priority
administrative expense claim senior to all other administrative expense claims
of Seller under section 364(c)(1) of the Bankruptcy Code.

 

31



--------------------------------------------------------------------------------

(b) If Purchaser terminates this Agreement pursuant to Section 11.1(c) as a
result of a material breach or default by Seller and Purchaser is not in
material breach of this Agreement, Seller shall pay to Purchaser $108,000 in
cash as complete liquidated damages hereunder, such payment to constitute a
super-priority administrative obligation of Seller under section 364(c)(1) of
the Bankruptcy Code. In no event shall Purchaser be entitled to receive payment
under both this Section 11.2(b) and Section 11.2(a).

(c) Within three (3) Business Days of the signing of the Agreement, Purchaser
shall deliver $108,000 to an escrow agent to be mutually agreed upon by
Purchaser and Seller (the “Escrow Agent”). Upon termination of the Agreement by
Seller pursuant to Section 11.1(c) as a result of a material breach or default
by Purchaser, and provided Seller is not in material breach of this Agreement,
within three (3) Business Days following such termination, Purchaser and Seller
shall execute joint written instructions to the Escrow Agent instructing the
Escrow Agent to pay such funds to Seller as complete liquidated damages
hereunder. In the absence of such breach or default, Purchaser shall be entitled
to receive all such funds from the Escrow Agent upon the Closing.

(d) Each of the parties’ obligations to make payments pursuant to this
Section 11.2 shall survive termination of this Agreement, other than in an
instance in which this Agreement is terminated as a result of the Bankruptcy
Court’s failure to approve the Bidding Procedures Order (for reason other than
Seller’s breach of an obligation under this Agreement).

11.3 Effect of Termination or Breach.

If the transactions contemplated hereby are not consummated (a) this Agreement
shall become null and void and of no further force and effect, except (i) for
this Section 11.3 and (ii) for the provisions of Sections 6.8, 11.2, 13.1, 13.2,
13.4, 13.7, 13.8, 13.9, 13.10, 13.11, and 13.12 hereof, each of provisions set
forth in (i) and (ii) above to survive the termination of this Agreement;
(b) the receipt by the Purchaser of the Breakup Fee and Expense Reimbursement,
which shall be payable in accordance with Section 11.2, shall be the Purchaser’s
sole and exclusive remedy (as liquidated damages) other than for claims based on
actual fraud, and the Purchaser shall not be entitled to any other damages,
losses, or payment from Seller, and Seller shall have no further obligation of
Liability of any kind to the Purchaser or its Affiliates on account of this
Agreement; and (c) if this Agreement is terminated for any reason other than the
termination of this Agreement by Seller pursuant to Section 11.1(c), Seller
shall not be entitled to any damages, losses, or payment from Purchaser, and
Purchaser shall have no further obligation or Liability of any kind to Seller or
any of its Affiliates on account of this Agreement. The Purchaser’s obligations
under the Confidentiality Agreement shall survive the termination of this
Agreement. Notwithstanding anything provided here to the contrary, in the event
that this Agreement is terminated as a result of the failure of the Bankruptcy
Court to approve the Bidding Procedures Order (for reason other than Seller’s
breach of an obligation under this Agreement), Seller shall not be obligated to
pay the Breakup Fee or Expense Reimbursement.

 

32



--------------------------------------------------------------------------------

ARTICLE XII

ADDITIONAL POST-CLOSING COVENANTS

12.1 Employees.

(a) Purchaser shall offer employment immediately prior to the Closing (but
contingent on the occurrence of the Closing) to such employees of Seller
actively employed or engaged principally in the Business as of the Closing Date
as determined by Purchaser in its sole discretion (such employees who accept
such offer of employment, the “Rehired Employees”) on terms and conditions as
determined by Purchaser in its sole discretion.

(b) Nothing contained in this Agreement shall confer upon any employee of Seller
prior to the Closing or Rehired Employee any right with respect to continuance
of employment by Purchaser or any of its Affiliates, nor shall anything herein
interfere with the right of Purchaser or any of its Affiliates to terminate the
employment of any employee, including any Rehired Employee, at any time, with or
without notice and for any or no reason, or restrict Purchaser or any of its
Affiliates in modifying any of the terms or conditions of employment of any
employee, including any Rehired Employee, after the Closing.

12.2 Joint Post-Closing Covenants of Purchaser and Seller.

Purchaser and Seller jointly covenant and agree that, from and after the Closing
Date, Purchaser and Seller will each use commercially reasonable efforts to
cooperate with each other in connection with any action, suit, proceeding,
investigation or audit of the other relating to (a) the preparation of an audit
of any Tax Return of Seller or Purchaser for all periods prior to or including
the Closing Date and (b) any audit of Purchaser and/or any audit of Seller with
respect to the sales, transfer and similar Taxes imposed by the Laws of any
state or political subdivision thereof, relating to the transactions
contemplated by this Agreement. In furtherance hereof, Purchaser and Seller
further covenant and agree to promptly respond to all reasonable inquiries
related to such matters and to provide, to the extent reasonably possible,
substantiation of transactions and to make available and furnish appropriate
documents and personnel in connection therewith. All costs and expenses incurred
in connection with this Section 12.2 referred to herein shall be borne by the
party who is subject to such action.

12.3 Certain Consents.

If a consent of a Third Party which is required in order to assign any Acquired
Asset (or Claim, right or benefit arising thereunder or resulting therefrom) is
not obtained prior to the Closing Date, or if an attempted assignment would be
ineffective or would adversely affect the ability of Seller to convey its
interest in question to Purchaser, Seller will cooperate with Purchaser and use
commercially reasonable efforts in any lawful arrangement to provide that
Purchaser shall receive the interests of Seller in the benefits of such Acquired
Asset. If any consent or waiver is not obtained before the Closing Date and the
Closing is nevertheless consummated, Seller agrees to continue to continue to
use commercially reasonable efforts to obtain all such consents as have not been
obtained prior to such date.

 

33



--------------------------------------------------------------------------------

12.4 Post-Closing Operation of Seller; Name Changes.

Provided Purchaser is approved as the successful bidder at the Auction, from and
after the Closing, Seller will cease its operations and will not engage in any
competitive business whatsoever, except for matters required by the Bankruptcy
Court, including collecting receivables, selling Excluded Assets, the handling
of returns and gift certificates, notifying customers and suppliers that Seller
is going out of business, minor ministerial matters not related to the Business,
or enforcing its rights and performing its obligations under this Agreement.
Promptly after the Closing, Seller shall take all necessary action to change its
name to a name bearing no resemblance to the names set forth on the signature
pages to this Agreement and will file such documents as are necessary to reflect
such name change in the States in which Seller is incorporated and the other
jurisdictions where Seller is qualified to do business as a foreign entity.
Seller agrees to promptly notify Purchaser of such name change and the name
chosen by Seller. Purchaser agrees and acknowledges that it shall not change its
name to the name of Seller prior to the Closing. Notwithstanding the foregoing,
Seller may refer to “RedEnvelope, Inc.” as a former name for legal and noticing
purposes in the Chapter 11 Case and other legal documents.

12.5 Accounts Receivable; Collections.

After the Closing, Seller shall permit, and hereby authorizes, Purchaser to
collect, in the name of Seller, all accounts, notes and credit card receivables
constituting part of the Acquired Assets and to endorse with the name of Seller
for deposit in Purchaser’s account any checks or drafts received in payment
thereof. Seller shall promptly deliver to Purchaser any cash, checks or other
property that Seller may receive after the Closing in respect of any accounts,
notes and credit card receivables or other asset constituting part of the
Acquired Assets.

12.6 Tax Matters.

Purchaser shall, within 120 days after the Closing Date, prepare and deliver to
Seller a schedule allocating the Purchase Price (and any other items that are
required for federal income tax purposes to be treated as part of the purchase
price) among the Acquired Assets in accordance with the requirements of section
1060 of the Code (such schedule, the “Allocation”). Purchaser and Seller shall
report and file all Tax Returns (including amended Tax Returns and claims for
refund) consistent with the Allocation, and shall take no position contrary
thereto or inconsistent therewith (including in any audits or examinations by
any Governmental Authority or any other proceeding). Purchaser and Seller shall
cooperate in the filing of any forms (including Form 8594 under section 1060 of
the Code) with respect to such Allocation. Notwithstanding any other provision
of this Agreement, the terms and provisions of this Section 12.6 shall survive
the Closing without limitation.

ARTICLE XIII

MISCELLANEOUS

13.1 Survival.

The representations and warranties contained in this Agreement shall not survive
the Closing. Each of the covenants and obligations of Purchaser and Seller in
this Agreement and in the other Transaction Documents shall survive in
accordance with their respective terms.

 

34



--------------------------------------------------------------------------------

13.2 Expenses.

(a) Except as provided in Section 8.2(d) or 11.2 hereof, each party hereto shall
bear its own costs and expenses, including attorneys’ fees, with respect to the
transactions contemplated hereby. Notwithstanding the foregoing, in the event of
any action or proceeding to interpret or enforce this Agreement, the prevailing
party in such action or proceeding (i.e., the party who, in light of the issues
contested or determined in the action or proceeding, was more successful) shall
be entitled to have and recover from the non-prevailing party such costs and
expenses (including all court costs and reasonable attorneys’ fees) as the
prevailing party may incur in the pursuit or defense thereof.

13.3 Amendment.

This Agreement may not be amended, modified or supplemented except by a written
instrument signed by Seller and Purchaser.

13.4 Notices.

Any notice, request, instruction or other document to be given hereunder by a
party hereto shall be in writing and shall be deemed to have been given,
(a) when received if given in person, (b) on the date of transmission if sent by
telex, telecopy, email or other wire transmission (with answer back confirmation
of such transmission, and, if sent by email, provided that a copy of such
notice, request or instruction or other document be sent by overnight delivery),
(c) upon delivery, if delivered by a nationally known commercial courier service
providing next day delivery service (such as Federal Express), or (d) upon
delivery, or refusal of delivery, if deposited in the U.S. mail, certified or
registered mail, return receipt requested, postage prepaid:

 

To Seller:    RedEnvelope, Inc.    149 New Montgomery Street    San Francisco,
California 94105    Attn: Board of Directors with a copy (which
shall not constitute notice to):   

Morrison & Foerster LLP

12531 High Bluff Drive

San Diego, California 92130-2040

Attn: Christopher M. Forrester

Fax: (858) 720-5125

            To Purchaser, to:    Creative Catalogs Corporation    19W661 101st
Street    Lemont, Illinois 60439    Attn: John Semmelhack    Fax: (630) 783-6400

 

35



--------------------------------------------------------------------------------

with a copy

(which shall not constitute notice) to:

  

Pedersen & Houpt

161 North Clark Street, Suite 3100

Chicago, Illinois 60601

Attn: John H. Muehlstein

Fax: (312) 261-1112

              

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

13.5 Waivers.

The failure of a party hereto at any time or times to require performance of any
provision hereof shall in no manner affect its right at a later time to enforce
the same. No waiver by a party of any condition or of any breach of any term,
covenant, representation or warranty contained in this Agreement shall be
effective unless in writing by Seller in the case of a waiver by Seller, or
Purchaser, in the case of any waiver by Purchaser, and no waiver in any one or
more instances shall be deemed to be a further or continuing waiver of any such
condition or breach of other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

13.6 Counterparts and Execution.

This Agreement may be executed simultaneously in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Any counterpart may be executed by facsimile signature and
such facsimile signature shall be deemed an original.

13.7 SUBMISSION TO JURISDICTION.

THE PARTIES HEREBY AGREE THAT ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION,
SUITS, AND PROCEEDINGS RELATING TO THIS AGREEMENT OR THE OTHER AGREEMENTS
CONTEMPLATED HEREIN SHALL BE FILED AND MAINTAINED ONLY IN THE BANKRUPTCY COURT,
AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF SUCH COURT.

13.8 Governing Law.

This Agreement shall be governed by and construed in accordance with the Laws of
the State of Delaware (regardless of the Laws that might otherwise govern under
applicable Delaware principles of conflicts of Law) as to all matters, including
but not limited to matters of validity, construction, effect, performance and
remedies.

 

36



--------------------------------------------------------------------------------

13.9 Binding Nature; Assignment.

Subject to approval of the Bankruptcy Court, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto without prior written consent of the other party (which shall not
be unreasonably withheld or delayed); except that (a) Purchaser may assign any
of its rights and obligations hereunder to any Affiliate or Subsidiary of
Purchaser (whether wholly owned or otherwise) or to its lenders and, following
the Closing, in whole or in part to any successor-in-interest to any Person
acquiring all or any portion of the Business or the Acquired Assets; (b) the
rights and interests of Seller hereunder may be assigned to a trustee appointed
under chapter 11 or chapter 7 of the Bankruptcy Code; (c) this Agreement may be
assigned to any entity appointed as a successor to Seller pursuant to a
confirmed chapter 11 plan; and (d) as otherwise provided in this Agreement.
Seller hereby agrees that Purchaser may grant a security interest in its rights
and interests hereunder to its lenders, and Seller will sign a consent with
respect thereto if so requested by Purchaser or its lenders (upon approval by
the Bankruptcy Court as necessary), and that the terms of this Agreement shall
be binding upon any subsequent trustee appointed under chapter 11 or chapter 7
of the Bankruptcy Code.

13.10 No Third Party Beneficiaries.

This Agreement is solely for the benefit of the parties hereto and nothing
contained herein, express or implied, is intended to confer on any Person other
than the parties hereto or their successors and permitted assigns and any
Persons named as an indemnitee herein, any rights, remedies, obligations,
Claims, or causes of action under or by reason of this Agreement.

13.11 Construction.

The language used in this Agreement will be deemed to be the language chosen by
the parties to this Agreement to express their mutual intent, and no rule of
strict construction shall be applied against any party. Any reference to any
federal, state, local or foreign statute or Law shall be deemed also to refer to
all rules and regulations promulgated thereunder, unless the context requires
otherwise.

13.12 Public Announcements.

Except as required by this Agreement, Law or in connection with the Chapter 11
Case, neither Seller nor Purchaser shall issue any press release or public
announcement concerning this Agreement or the transactions contemplated hereby
without obtaining the prior written approval of the other parties hereto
relating to the contents and manner of presentation and publication thereof,
which approval will not be unreasonably withheld, delayed or conditioned. Prior
to making any public disclosure required by applicable Law, Seller shall give
Purchaser a copy of the proposed disclosure and reasonable opportunity to
comment on the same and shall use its best efforts to include Purchaser’s
comments in such public disclosure. For purposes of clarity, the reference to
“applicable Law” in the preceding sentence does not include filings in the
Chapter 11 Case.

13.13 Entire Understanding.

This Agreement, the other Transaction Documents and the Schedules set forth the
entire agreement and understanding of the parties hereto in respect to the
transactions contemplated hereby and the Agreement and the Schedules supersede
all prior agreements, arrangements and understandings relating to the subject
matter hereof and are not intended to confer upon any other Person any rights or
remedies hereunder.

 

37



--------------------------------------------------------------------------------

13.14 Closing Actions.

All deliveries, payments and other transactions and documents relating to the
Closing shall be interdependent, and none shall be effective unless and until
all are effective (except to the extent that the party entitled to the benefit
thereof has waived satisfaction or performance thereof as a condition precedent
to the Closing).

13.15 Conflict between Transaction Documents.

The parties hereto agree and acknowledge that to the extent any terms and
provisions of this Agreement are in any way inconsistent with or in conflict
with any term, condition or provision of any other agreement or document
referred to herein other than the DIP Facility, this Agreement shall govern and
control.

* * * * *

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be executed and delivered on the date first above written.

 

PURCHASER: CREATIVE CATALOGS CORPORATION By:   /s/ John Semmelhack Name:   John
Semmelhack Title:   Chief Executive Officer

 

SELLER: REDENVELOPE, INC.: By:   /s/ Philip Neri

Name:

Title:

 

Philip Neri

Chief Financial Officer

SIGNATURE PAGE TO THE ASSET PURCHASE AGREEMNT